internal_revenue_service number release date index number ---------------------------------------- ----------------------------- ---------------------------------- ----------------------------- -------------------------------------- ---------------------------------- ------------------------------------ ------------------------------------------ department of the treasury washington dc third party communication congressional date of communications ----------------------------- ------------------- person to contact -------------------- telephone number --------------------- refer reply to cc fip br5 plr-128767-11 date date legend issuers state ------------------------------------------------------------ ---------------------------------------------------------------- ------------- board ----------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------ airport train connector bus connector -------------------------------------------------------- --------- ----------------------- corporation ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ bond ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------ a --------- b c ------- ---------- --- plr-128767-11 d e f g h i j k l m n ----- ----- ----------- --------- --- ------ --- -- --- ----------- ----------- dear ------------------------------------- this responds to the request by the issuers for a ruling that the interest on the bond will be excludable from gross_income under sec_103 of the internal_revenue_code the code your request is submitted under sec_4 of revproc_96_16 1996_1_cb_630 as a ruling subject_to review under the declaratory_judgment provisions of sec_7478 facts and representations you make the following factual representations the issuers are political subdivisions of state the issuers jointly own airport the principal commercial air carrier facility serving the area in which the issuers are located pursuant to a joint-action agreement between the issuers the issuers created board to develop construct operate regulate and police airport on behalf of the issuers board is composed of the elected chief executive officers of the issuers serving ex-officio and members appointed by the issuers board may enter into contracts without the approval of either of the issuers but the issuers’ approvals are required for its annual budget bond sales and other similar measures all assets of board are held in trust and may not be disposed of without the consent of the issuers all board members serve without compensation plr-128767-11 airport has a scheduled-carrier passenger terminal buildings the terminals with a total of b gates that are used to enplane and deplane aircraft passengers currently over c airlines regularly use the terminals to enplane and deplane passengers and their luggage at designated locations with typically over d daily non-stop departures for passenger service over e concessionaires use designated locations in the terminals to sell food beverages books magazines and other goods and services airport estimates based on annual data that well over f people are present in the terminals for varying periods during an average day an airport-owned hotel the hotel is physically integrated with one of the terminals airport owns parking facilities that provide approximately g public parking spaces available at hourly daily rates on a first-come first-served basis slightly more than two- thirds of these public parking spaces are located in parking garages and lots the pedestrian entrances and exits to which are immediately adjacent to one of the terminals the adjacent parking facilities the remaining parking spaces are in lots that are located one-half mile or more from the closest terminal we refer to the terminals the hotel and the adjacent parking facilities collectively as the complex train connector is a board-owned elevated automated people-mover-transportation system located at airport that transports airline passengers and others as described below among the terminals people pay no charge to ride train connector train connector is comprised of h vehicles coupled together in pairs of trains two sets of tracks each of which is a loop an inner and an outer of approximately i miles j stations k per terminal building and other supporting equipment train connector was designed as a free-standing structure however train connector boarding areas are on the upper level of each terminal the upper levels were designed and constructed especially for train connector boarding the train connector boarding areas can be accessed only through the secure areas of the terminals such that all persons using train connector must have cleared security screening at airport or another airport from which that person departed in general to clear security a person must be i a person holding a ticket on a flight that is departing from or has arrived at airport or ii a badged employee of board a board-hired independent_contractor an airline a concessionaire or some other employer with an authorized presence in the terminals guests of the hotel can also obtain passes from hotel personnel after verification by a law enforcement officer that allow them to clear security other persons eg parents of unaccompanied minors can obtain passes from authorized board or terminal airline employees or other authorized personnel that allow them to clear security but which generally require accompaniment by a badged employee anyone within the secure area of the terminals is eligible to ride the train connector users of the terminals have no legal rights with respect to the use or operation of train connector board employees manage and operate train connector board also entered into an operation and maintenance agreement the service agreement with corporation for plr-128767-11 corporation to perform services with respect to train connector the service agreement provides for a stated amount of annual compensation that generally is subject_to annual economic price adjustment based on the consumer_price_index for the labor component of the compensation and the producer price index for the parts and materials component bus connector is a transportation system of approximately l board-owned driver- operated motor vehicles buses and associated equipment the buses travel on roadways throughout complex for the purpose of transporting people in and around the complex board employees manage operate and maintain bus connector people pay no charge to ride a bus connector bus riders can get on and off bus connector buses at j curbside locations or roadways throughout complex k locations per terminal pedestrian entrances exits at the hotel and adjacent parking facilities are no farther than approximately yards from a pickup drop-off point and many are closer in contrast to train connector riders of bus connector buses need not have cleared security anyone standing at one of the curbside locations is eligible to ride bus connector bus connector is available on a first-come first-served basis no nongovernmental persons have or are expected to have legal rights or other preferential benefits with respect to bus connector in addition to these transit systems that operate within complex airport owns and operates buses to transport people between the remote parking facilities and the complex buses to transport airport employees employees of the airlines and employees of other employers between employee parking lots and the complex and buses to transport people between the complex and an airport-owned rental car center certain common-carrier aircraft operators that regularly use airport have signed agreements with airport governing their use the airline agreements most of these operators the signatory airlines’ which are all private commercial air carriers have special contractual rights with respect to use of parts of the terminals for which they pay formulaically-determined charges based on costs and revenues associated with the terminals the terminal rents terminal rents are unaffected by costs and revenues associated with train connector and bus connector some of the original debt-financed capital costs of train connector are recovered from the passenger facility charges the pfcs which airport charges the passengers that enplane at airport in obtaining approval from the federal aviation administration the faa for pfcs to finance train connector airport was required to give written assurances to the faa that it will neither i treat the pfcs as airport revenue for the purpose of establishing a rate fee or charge pursuant to a contract with an air carrier nor ii include train connector capital costs in its rate base for purposes of establishing rates fees or charges pursuant to a contract with air carriers all bus connector and train connector operating costs are effectively absorbed by airport or paid for with revenues airport derives from operation of its parking facilities plr-128767-11 rental car facilities and other concession revenues in the unlikely event those revenues are insufficient to cover train connector and bus connector costs airport would seek to recover any shortfall by increasing its generally applicable landing fees charged to all operators of aircraft landing at airport the issuers intend to issue the bond to finance approximately dollar_figurem of capital improvements to train connector approximately dollar_figuren of acquisition costs of four buses to be dedicated solely to service bus connector and costs of issuance of the bond more than two percent of the proceeds of the bond will be used to pay issuance costs within the meaning of sec_147 the bond will be repaid with airport revenues law and analysis under sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides however that sec_103 does not apply to any private_activity_bond which it not a qualified_bond within the meaning of sec_141 any arbitrage_bond within the meaning of sec_148 or any bond unless such bond meets the applicable_requirements of sec_149 based on the issuers’ representations the bond will not be an arbitrage_bond and the bond meets the applicable_requirements of sec_149 the issue is whether the bond will be a private_activity_bond because more than two percent of the proceeds of the bond will be used to pay issuance costs the bond cannot be a qualified_bond under sec_141 thus for the interest on the bond to be exempt under sec_103 the bond cannot be a private_activity_bond sec_141 defines a private_activity_bond as any bond issued as part of an issue that meets either the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that generally a bond issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose use as a member of the general_public shall not be taken into account sec_141 provides that for purposes of sec_141 any activity carried on by a person other than a natural_person shall be treated as a trade_or_business sec_141 provides that generally a bond issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of the issue is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use plr-128767-11 sec_1_141-3 provides that the private_business_use_test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of a nongovernmental person for this purpose the use of financed property is treated as the direct use of proceeds any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides that in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct use of proceeds sec_1_141-1 defines a nongovernmental person as a person other than a governmental person and a governmental person as a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof sec_1_103-1 defines a state_or_local_governmental_unit as a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1 b i provides that any other arrangement that conveys special legal entitlements for beneficial use of the bond proceeds or of financed property comparable to those mentioned results in private_business_use for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use sec_1_141-3 provides generally that a management_contract within the meaning of paragraph b ii with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances a management_contract with respect to financed property generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility sec_1_141-3 provides that for purposes of this section a management_contract is a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility sec_1_141-3 provides that in the case of financed property that is not available for use by the general_public private_business_use may be established solely on the basis of a special economic benefit to one or more nongovernmental persons even if those nongovernmental persons have no special legal entitlements to use of the property in determining whether special economic benefit gives rise to private_business_use it is necessary to consider all of the facts and circumstances including plr-128767-11 one or more of the following factors - a whether the financed property is functionally related to or physically proximate to property_used_in_the_trade_or_business of a nongovernmental person b whether only a small number of nongovernmental persons receive the special economic benefit and c whether the cost of financed property is treated as depreciable by any nongovernmental person sec_1_141-3 provides that use of a bond-financed facility as a member of the general_public general_public use is not private_business_use use of financed property by nongovernmental persons in their trades_or_businesses is treated as general_public use only if that property is intended to be available and in fact is reasonably available for use by natural persons not engaged in a trade_or_business under sec_1 c generally use under an arrangement that conveys priority rights or other preferential benefits is not use on the same basis as the general_public arrangements providing for use that is available to the general_public at no charge or on the basis of rates that are generally applicable and uniformly applied do not convey priority rights or other preferential benefits sec_1_141-3 example illustrates general_public use of an airport parking garage city s issues bonds and uses all of the proceeds to finance construction of a city-owned parking garage at the city-owned airport s reasonably expects that more than percent of the actual use of the parking garage will be by employees of private air carriers in connection with their use of the airport terminals leased by those carriers the air carriers’ use of the parking garage however will be on the same basis as passengers and other members of the general_public using the airport the leases for_the_use_of the terminal space provide no priority rights to the air carriers for use of the parking garage and the lease payments are determined without taking into account the revenues generated by the parking garage although the lessee air carriers receive a special economic benefit from the use of the parking garage this economic benefit is not sufficient to cause the air carriers to be private business users because the garage is available for general_public use the issue does not meet the private business test sec_1_141-3 example illustrates general_public use of a port road highway authority w uses all of the proceeds of its bonds to construct a 25-mile road to connect an industrial port owned by corporation y with existing roads owned and operated by w other than the port the nearest residential or commercial development to the new road i sec_12 miles away there is no reasonable expectation that development will occur in the area surrounding the new road w and y enter into no arrangement either by contract or ordinance that conveys special legal entitlements to y for_the_use_of the road use of the road will be available without restriction to all users including natural persons not engaged in a trade_or_business the issue does not meet the private_business_use_test because the road is treated as used only by the general_public sec_1_141-3 provides that in general the private_business_use of proceeds is allocated to property under sec_1_141-6 sec_1_141-6 provides that allocations plr-128767-11 generally may be made using any reasonable consistently applied method and that allocations under sec_141 and sec_148 must be consistent with each other sec_1_141-3 provides that the measurement of the use of proceeds allocated to a discrete portion of a facility is determined by treating that discrete portion as a separate facility sec_1_141-1 defines the term discrete portion to mean a portion of a facility that consists of any separate and discrete portion of a facility to which use is limited other than common areas a floor of a building and a portion of a building separated by walls partitions or other physical barriers are examples of a discrete portion sec_1_141-1 defines the term common areas to mean portions of a facility that are equally available to all users of a facility on the same basis for uses that are incidental to the primary use of the facility for example hallways and elevators generally are treated as common areas if they are used by the different lessees of a facility in connection with the primary use of that facility sec_1_141-3 provides in part that the amount of private_business_use of common areas within a facility is based on a reasonable method that properly reflects the proportionate benefit to be derived by the users of the facility for example in general a method that is based on the average amount of private_business_use of the remainder of the entire facility reflects proportionate benefit sec_1_141-3 example illustrates airport terminal areas treated as common areas city n issues bonds to finance construction of an airport terminal eighty percent of the leasable space of the terminal will be leased to private air carriers the remaining percent of the leasable space will be used for the term of the bonds by n for its administrative purposes the common areas of the terminal including waiting areas lobbies and hallways are treated a sec_80 percent used by the air carriers for purposes of the private_business_use_test the issuers intend to use bond proceeds to finance the acquisition costs of four bus connector buses and capital improvements to train connector we first consider the use of the buses employees of the board a governmental person manage operate and maintain bus connector bus connector buses travel throughout the complex for the purpose of transporting people in and around the complex with pickup and drop-off points that serve the terminals hotel and adjacent parking facilities anyone standing at one of the curbside locations is eligible to ride bus connector at no cost on a first-come first-served basis thus the buses will be available for general_public use no nongovernmental persons have or are expected to have legal rights or other preferential benefits with respect to bus connector we therefore conclude that the portion of the bond proceeds to be used for the bus connector buses will not be used for private_business_use we next consider the use of train connector anyone within the secure areas of the terminals is eligible to ride train connector over c airlines regularly use the terminals with d daily departures for passenger service with this volume of passengers we plr-128767-11 conclude that the passengers using the terminals are members of the general_public passengers and employees of the airlines concessionaires and other businesses serving the terminals may all ride train connector at no cost and with no preferential treatment thus with respect to its riders train connector is available to the general_public on the same basis as to the nongovernmental persons in their trades_or_businesses the users of the terminals do not have special legal entitlements to use train connector the costs associated with train connector will not enter into the calculation of the terminal rents paid_by the signatory airlines and because persons using train connector do so at no cost there are no revenues to affect the terminal rents because the train connector is used for general_public use neither the signatory airlines nor the other terminal businesses will receive a special economic benefit from train connector that results in private_business_use further based on the facts and circumstances we conclude that the service agreement will not result in private_business_use of train connector all of corporation’s compensation under the maintenance agreement is based on a periodic fixed fee with no part of corporation’s compensation based on a share of net profits we conclude that train connector if viewed separately would not be used for private_business_use however because train connector is accessible only through the terminals serves stations located exclusively at the terminals and its riders must be users of the terminals we consider whether the train connector should be viewed as a common area of the terminals or as a separate facility from the terminals or a discrete portion of the terminals that is treated as a separate facility the regulations do not define a separate facility for this purpose sec_1_141-1 defines the term discrete portion to mean a portion of a facility that consists of any separate and discrete portion of a facility to which use is limited other than common areas sec_1_141-1 defines common areas to mean portions of a facility that are equally available to all users of a facility on the same basis for uses that are incidental to the primary use of the facility and goes on to use hallways and elevators as examples of common areas if they are used by the different lessees of a facility in connection with the primary use of that facility train connector is equally available to all users of the terminals on the same basis however train connector is a vehicular transportation system that serves the employees and customers of over c airlines and over e concessions it was designed as a free-standing structure and except for the boarding areas is located outside of the terminals train connector is more similar to a public transit system serving a central business district than to a hallway or elevator accordingly we determine based on the specific facts of this case that train connector is not a common area of the terminals and may be treated as a separate facility therefore we conclude that the portion of plr-128767-11 the proceeds of the bonds to be used for expenses related to train connector will not be used for private_business_use conclusion because the bond will not meet the private_business_use_test we conclude that the bond will not be a private_activity_bond and accordingly the interest on the bond will be excludable from gross_income under sec_103 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with powers of attorney on file with this office copies of this letter are being sent to the authorized representatives of the issuers the ruling contained in this letter is based upon information and representations submitted by the issuers and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely associate chief_counsel financial institutions and products by ________________________ johanna som de cerff senior technician reviewer branch
